Citation Nr: 1435702	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the claim has since been transferred to the Boston, Massachusetts RO.    

The record before the Board consists of the Veteran's paper claims files and records within an electronic file known as Virtual VA.

The Veteran testified at a hearing before the Board at the RO in May 2014; a transcript of the hearing is associated with the record.

In November 2012, the Veteran's attorney representative submitted a statement in which he reported that the Veteran wishes to file claims for service connection for chronic obstructive pulmonary disease related to in-service exposure to fumes, cancer related to in-service radiation exposure, low blood cells related to in-service radiation exposure, a stroke, and hypertension.  These issues have not been considered by the Agency of Original Jurisdiction (AOJ) and, therefore, are REFERRED to the AOJ for appropriate action.


REMAND

The Veteran claims to have PTSD due to in-service stressors, which have been variously described during the pendency of this claim.  A December 2007 VA clinical note related to domiciliary outreach shows the Veteran reported that while onboard ships in the Navy, he was stationed in the Pacific and saw conflict with munitions fired at his ship.  He also reported seeing atrocities during his service, although they were not described with particularity.  At the time of initial VA clinical treatment in January 2008, he reported that while in the Navy he discovered a dead body in an air conditioner pipe, which haunts him.  He also reported a sexual assault during a post-service incarceration.  The Veteran also reported at that time that he initially used drugs at the age of 13.  

In June 2009, the Veteran indicated that in approximately October 1974 while onboard the U.S.S. Buck and serving in the forward engine room, he witnessed a fellow shipmate opening the main steam strainer blowdown valve at the time a mechanism within the valve failed, causing steam to engulf the sailor.  The Veteran reported that this event left the sailor's skin hanging in sheets.  He reported never finding out what happened to the man and that he did not know the name of the man.  He also reported that in December 1975, while onboard the U.S.S. Hepburn, he saw a portion of fellow sailor's hands severed when he grabbed the moving blades of a portable Red Devil Blower.  Again, the Veteran reported not knowing the man's name.  The RO made efforts to corroborate these stressors, but was unable, after which the Veteran was notified.  

January 2011 VA clinical notes show a report of an in-service hazing incident during which the Veteran was subject to military sexual trauma.  He was assessed as having diagnoses of PTSD and depression.  In May 2011, on his VA Form 9, the Veteran again reported an in-service personal assault.  He reported that in the spring of 1973 while onboard the U.S.S. Buck, he was the subject of hazing during which he was ambushed, dragged, stripped naked, bound at his feet and hung upside down, after which he was personally/sexually assaulted with a grease gun.  He reported that he was humiliated and could not sleep after the incident.  The Veteran also reported at this time that he had not drunk or used drugs to escape until this incident occurred.  The Board observes that this is inconsistent with his report to the VA clinician in January 2008.

A review of the Veteran's service records shows that he entered service in November 1972 free from any indication of abnormal psychiatric or psychological symptoms.  In May 1973, he was subject to Commanding Officer's Non-Judicial Punishment (NJP) for possession of marijuana and drug paraphernalia.  Another NJP action in June 1973 was due to wilful waste of a prepaid government envelope.  In February 1974, he was punished for assault, and the following month again for possession and use of marijuana.  In May 1974, he was counseled and warned due to his frequent involvement of a discredible nature with military authorities due to the use of illegal drugs.  In June 1974, another NJP occurred due to dereliction of duty.  The Veteran was in a rehabilitation program later in 1974.  A September 1974 evaluation shows that the Veteran reported that he began using marijuana at age 13 and progressed to situational use of hallucinogens, amphetamines, and barbiturates over the prior two years in the service.  By the time he was admitted into the rehabilitation program he was noted to be depressed, malnourished and uncooperative.  He was discharged from the program in December 1974 and returned to duty.  The following month he again underwent NJP due to violation of a lawful order by military police.  He was reported to be intoxicated beyond the capacity to perform duty at the time.  In December 1975, another NJP occurred due to possession of marijuana and drug paraphernalia.  He was discharged shortly thereafter.  

Thus, the Veteran has suggested varying stressors during his service, and the record shows that he indeed was subject to disciplinary action several times approximately six months after his entry into service.  Moreover, the clinical records suggest the existence of a current diagnosis of both PTSD and depression.  The Board observes, however, that the Veteran has not yet undergone VA examination in relation to this claim.  At the May 2014 hearing, the Veteran and his representative suggested that a VA examination had never been scheduled, despite the Veteran's report of in-service incidents and the clinical records showing treatment for PTSD and depression.  The record shows, however, that the RO, following the Veteran's May 2011 report of in-service personal assault, attempted several times to schedule the Veteran for a VA examination.  The record shows that the notice of this examination was returned as undeliverable.  The Veteran contacted the RO in August 2009 in order to request that the examination be rescheduled.  The RO attempted to call the Veteran in October 2009 in order to reschedule the exam, but the record shows that the Veteran did not return the phone calls.  In October 2012, the record shows that the RO attempted to contact the Veteran in order to obtain an updated address and the Veteran refused and hung up.  At the May 2014 hearing, however, the Veteran's representative specifically requested a VA examination and opinion and the Veteran stated that he would appear for examination should one be ordered.  Under the circumstances, the Board finds that the duty to assist set forth in 38 C.F.R. § 3.159(c)(4) requires the Veteran to be scheduled for a VA examination.  If the Veteran does not make himself available for examination, the RO should nonetheless arrange for the claims files and all pertinent evidence in the electronic file to be reviewed by a VA psychiatrist or psychologist for a medical opinion based upon a review of the evidence of record.

Finally, the Board also recognizes that the most recent evidence of record showing treatment of the Veteran's psychiatric disability is dated January 18, 2011, from the Brockton VA Medical Center (VAMC).  On remand, relevant ongoing medical records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain all available, outstanding treatment records pertinent to the claim, to include any ongoing VA treatment records from the Brockton VAMC, and any other VA healthcare facility from which the Veteran has received treatment, dating from January 11, 2011, to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed psychiatric disability, to include PTSD.  The claims files and any pertinent evidence in the electronic file that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based upon the examination results and review of the record, and with consideration of the Veteran's statements, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran displayed behavior in service indicative of being personally/sexually assaulted and/or harassed during his active service, to include whether there is a showing of a potential shift in behavior indicative of such an in-service event.  The examiner should discuss the varying reports of in-service stressful events, as well as the inconsistent reports of his initial use of illegal drugs, in the analysis.

If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault in service.  If the examiner determines that PTSD has been present during the period of the claim but not due to an in-service personal assault, the examiner should identify the elements supporting the diagnosis, to include the stressor(s) responsible for the disorder.  If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.

The examiner should also identify all other acquired psychiatric disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

If the Veteran does not appear for the examination, the RO should arrange for the Veteran's pertinent history to be reviewed by a psychiatrist or psychologist who should be requested to provide the requested opinions with supporting rationale.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



